1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                           NO. 31,076

10 BARNABIE BEGAY,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
13 John A. Dean, District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 Jacqueline L. Cooper, Acting Chief Public Defender
18 Kathleen T. Baldridge, Assistant Appellate Defender
19 Santa Fe, NM

20 for Appellant


21                                 MEMORANDUM OPINION

22 VIGIL, Judge.

23          Barnabie Begay (Defendant) appeals from the Judgment, Sentence and Order

24 Suspending Sentence, filed pursuant to Defendant’s guilty plea to the offenses of child

25 abuse–negligently caused (no death or great bodily harm), aggravated driving while
 1 under the influence of intoxicating liquor and/or drugs (.16 or above), and driving

 2 while license suspended or revoked. [RP 82] Defendant reserved the right to appeal

 3 from the district court’s denial of his the motion to suppress. [RP 72] This Court’s

 4 calendar notice proposed summary affirmance. [Ct. App. File, CN1] Defendant has

 5 filed a memorandum in opposition. [Ct. App. File, MIO] After due consideration,

 6 however, we affirm.

 7 DISCUSSION

 8        Defendant’s memorandum relies on State v. Franklin, 78 N.M. 127, 129, 428

 9 P.2d 982, 984 (1967) and State v. Boyer, 103 N.M. 655, 658, 712 P.2d 1, 4 (Ct. App.

10 1985) to support his opposition to the calendar notice’s proposed disposition. [MIO

11 1, 8] We further note that Defendant has not provided this Court with additional or

12 conflicting facts or authority that would persuade us that the proposed disposition was

13 incorrect or inappropriate. Defendant continues to argue that the district court erred

14 when it interpreted the exception to NMSA 1978, Section 66-7-369(B) (2005) to

15 apply only if all seating positions equipped with safety belts are occupied by children

16 and therefore erred in denying the motion to suppress. [DS 3; MIO 5] Defendant also

17 continues to argue that the traffic stop conducted by the officer was not supported by

18 reasonable suspicion, because the officer made a mistake of law when he pulled over




                                              2
 1 Defendant’s vehicle based on his belief that Defendant had violated Section 66-7-

 2 369(B). [RP 51-52, 53-56; MIO 8-9] We are not persuaded.

 3        The parties stipulated that the officer decided to activate his emergency

 4 equipment and pull the truck over because there were three occupants sitting in the

 5 pick up truck in addition to the driver and due to the officer’s “training and

 6 experience,” he knew that there were not enough seatbelts in the truck for each of the

 7 four occupants. [DS 2] After the stop, the officer determined that the two middle

 8 occupants were ten and twelve years old. [Id.]

 9        “A reasonable suspicion is a particularized suspicion, based on all the

10 circumstances that a particular individual, the one detained, is breaking, or has broken,

11 the law. Unsupported intuition and inarticulate hunches are not sufficient.” State v.

12 Rivas, 2007-NMCA-020, ¶ 7, 141 N.M. 87, 150 P.3d 1037 (internal quotation marks

13 and citation omitted). To determine whether the officer made a mistake of law in

14 stopping Defendant’s vehicle, we examine Section 66-7-369 [Child passenger

15 restraint; enforcement] and NMSA 1978, Section 66-7-372 (2001) [Safety belt use

16 required; exception–for vehicles over a certain weight or with physician’s statement].

17 “Statutory interpretation is an issue of law, which we review de novo.” State v.

18 Duhon, 2005-NMCA-120, ¶ 10, 138 N.M. 466, 122 P.3d 50. In addition to the plain

19 meaning examination, “[w]e also consider the statutory subsection in reference to the



                                               3
 1 statute as a whole and read the several sections together so that all parts are given

 2 effect.” Bishop v. Evangelical Good Samaritan Soc’y, 2009-NMSC-036, ¶ 11, 146

 3 N.M. 473, 212 P.3d 361.

 4        Section 66-7-369 provides, in applicable part, as follows:

 5                    A.     A person shall not operate a passenger car, van
 6              or pickup truck in this state, except for an authorized
 7              emergency vehicle, public transportation or a school bus,
 8              unless all passengers less than eighteen years of age are
 9              properly restrained.

10                     B.   Each person less than eighteen years of age
11              shall be properly secured in a child passenger restraint
12              device or by a safety belt, unless all seating positions
13              equipped with safety belts are occupied, as follows:

14                           ....

15                            (4) children seven years of age through twelve
16              years of age shall be properly secured in a child passenger
17              restraint device or by a seat belt.

18 Section 66-7-372(A) provides in applicable part that

19              each occupant of a motor vehicle having a gross vehicle
20              weight of ten thousand pounds or less manufactured with
21              safety belts in compliance with federal motor vehicle safety
22              standard number 208 shall have a safety belt properly
23              fastened about his body at all times when the vehicle is in
24              motion on any street or highway.




                                             4
 1 The annotations to Section 66-7-372, indicate that the 2001 amendment, effective June

 2 15, 2001, in Subsection A, deleted the words “unless all seating positions equipped

 3 with safety belts are occupied” from the end of the subsection.

 4        The district court determined that the officer did not make a mistake of law,

 5 because the exception that allows children to be unrestrained in Section 66-7-369(B),

 6 if “all other seating positions equipped with safety belts are occupied” only applies

 7 when those positions are all occupied by children. [DS 3] The district court’s

 8 determination is correct, given that Section 66-7-369 deals specifically with children,

 9 and given that, in 2001, the Legislature deleted the same exception language from

10 Section 66-7-372, which deals with the restraint of passengers generally.

11        Be that as it may, however, the officer in this case testified that he decided to

12 stop Defendant’s vehicle because he knew that there were more occupants in the

13 vehicle than seat belts. After stopping the vehicle, the officer determined that none

14 of the passengers were wearing a seat belt [RP 22] and that the two middle occupants

15 were unrestrained juveniles aged ten and twelve. We hold that because, at the time

16 the officer decided to stop Defendant’s vehicle, the officer knew that there were more

17 occupants in the vehicle than seat belts, he had reasonable suspicion that Defendant

18 was driving his vehicle in violation of Section 66-7-369 and/or Section 66-7-372.

19 See, e.g., State v. Ruiz, 2007-NMCA-014, ¶ 38, 141 N.M. 53, 150 P.3d 1003 (stating



                                              5
1 that as a general rule, we will uphold the decision of a district court if it is right for

2 any reason).




                                              6
1 CONCLUSION

2       We affirm the district court’s decision to deny Defendant’s motion to suppress.

3       IT IS SO ORDERED.

4                                              _______________________________
5                                              MICHAEL E. VIGIL, Judge
6 WE CONCUR:


7 _________________________________
8 LINDA M. VANZI, Judge



 9 _________________________________
10 TIMOTHY L. GARCIA, Judge




                                           7